Citation Nr: 0716106	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 14, 
1996, for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In May 2007, the Board granted the veteran's motion to 
advance the appeal on the Board's docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

In August 2000, the Board granted an earlier effective date 
of September 14, 1996, for the grant of a TDIU.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
1996, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.26(a) (2006).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See Manning v. Principi, 16, Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  The Board finds that such is the case as to the 
issue here on appeal.

II.  Analysis

The veteran filed an initial claim for a TDIU in December 
1996 and was assigned an effective date in a June 1998 rating 
of December 3, 1996.  The veteran timely appealed this 
determination to the Board and in August 1999, the Board 
denied an effective date earlier than December 1996.  The 
veteran timely appealed this decision to the Court.  Pursuant 
to a Joint Motion for Remand filed by the parties in January 
2000, the Court issued an Order vacating the Board's August 
1999 decision and remanding the matter due to inadequate 
reasons and bases.  Thereafter, in August 2000, the Board 
granted an earlier effective date of September 14, 1996, for 
grant of a TDIU.  In granting this effective date, the Board 
explained why a date earlier than September 14, 1996, was not 
warranted by the evidence.  That decision is final.  38 
U.S.C.A. § 7104. 

On file is a letter dated in September 2000 from the veteran 
stating that the September 14, 1996, VA examination report 
that was used as the basis of the TDIU grant was simply a 
confirmation of an earlier private medical report dated in 
June 1993.  The veteran also stated that had VA informed him 
of his right to file a TDIU claim prior to the November 1996 
date that he actually filed the claim, he would have filed 
the claim back in 1986.  

In an October 2000 letter to the veteran, the RO enclosed a 
copy of the veteran's September 2000 letter noted above and 
informed him that if he wished to appeal the Board's August 
2000 decision, he must file an appeal with the Court.  The RO 
further informed the veteran that he had received 
instructions with the August 2000 Board decision regarding 
further appeal procedures.  

In October 2001, the veteran filed a claim for an effective 
date earlier than September 14, 1996, for the grant of his 
TDIU.  He asserted that he should be given an effective date 
for his TDIU back to 1990 which was when he was permanently 
and totally disabled and unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.    

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  The effective 
date provisions for awards of increased disability 
compensation include a general rule which is that an award 
based on a claim for increase of compensation "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Recently, the Court has issued a decision, Rudd v. Nicholson, 
20 Vet. App. 296 (2006), that provides significant new legal 
precedent with regard to the adjudication of claims for an 
earlier effective date for a VA benefit already granted, 
where there is of record a prior final RO or Board decision 
which considered a claim for that identical benefit.  In 
Rudd, the claimant sought earlier effective dates for the 
award of service connection for various disabilities and for 
an increased rating for a low back disability.  The decisions 
awarding service connection for the various disabilities and 
increasing the rating for the veteran's low back disability 
had become final and binding upon the veteran at the time he 
filed his earlier effective date claims.

The Court in Rudd held that there is no free-standing claim 
for an earlier effective date, and once an effective date has 
become final, a claimant's only recourse of overcoming the 
finality of the prior decision(s) in an attempt to obtain 
earlier effective dates is a request for revision of the 
final decision(s) on the grounds of clear and unmistakable 
error (CUE), or by a claim to reopen based upon new and 
material evidence.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (citing Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002) (en banc).  The Court in Rudd went on to point out 
that because the proper effective date for an award based on 
a claim to reopen can be no earlier than the date on which 
the claim was received, 38 U.S.C. § 5110(a), only a request 
for revision premised on clear and unmistakable error could 
result in the assignment of earlier effective dates in that 
case.  The Court concluded that there was no proper claim and 
dismissed the case. 

Similarly, in this case, since the final decision regarding 
an earlier effective date was rendered by the Board, the 
veteran's only recourse is to file a motion for revision 
based on CUE directly to the Board.  See 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2006).  No such motion has 
been filed, nor have any of the veteran's written statements 
contained specific allegations of error in fact or law in the 
August 2000 Board decision, as required for a CUE motion.  38 
C.F.R. § 20.1404(b) (2006).  Accordingly, the claim for an 
earlier effective date is not proper and must be denied.  See 
Rudd, supra.


ORDER

Entitlement to an effective date earlier than September 14, 
1996, for the grant of a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


